Citation Nr: 1526156	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  08-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.
 
2.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In December 2009, the Board remanded this case for further development.  In June 2014, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in March 2015 the Court vacated the Board's decision that denied increased ratings for the Veteran's right and left knee disabilities, and remanded those issues to the Board for appropriate action in accordance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher disability evaluations for his right and left knee disabilities.  

In the March 2015 JMR the parties agreed that the February 2010 VA examination report failed to sufficiently discuss to what extent there was loss of range of motion when the knees were used repeatedly over a period of time.  The JMR cited to the case of Mitchell v. Shinseki, 25 Vet. App. 32 (2011) in support of its finding, and determined that a remand was warranted for a new examination with specific instructions for the examiner to address whether there is any additional loss of range of motion during flare-ups or when the knee joint is used repeatedly over a period of time, as compared to loss of range of motion of repetitive use as tested during the examination itself.

On remand, relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  The Veteran should be afforded a VA knee examination to assess the current severity of his service-connected right and left knee disabilities and to obtain opinions as discussed in the Joint Motion for Remand.  The claims folder must be made available to and reviewed by the examiner, and any indicated diagnostic studies should be performed, to include range of motion studies.  All symptomatology associated with the right and left knees should be reported, to include range of motion and testing for instability.  

In regard to the range of motion findings, the examiner should express an opinion for each knee as to whether there is any additional loss of range of motion during flare-ups or when the knee joint is used repeatedly over a period of time, as compared to loss of range of motion of repetitive use as tested during the examination.
      

The report of examination should include the complete rationale for all opinions expressed.

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the Veteran should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




